Per Curiam,
The assignments of error are overruled and the judgment is affirmed for the reasons given by the learned judge specially presiding in his opinion overruling the defendant’s motion in arrest of judgment and for new trial, and the record is remitted to the court of quarter sessions of Allegheny county with direction that the judgment be fully carried into effect, and to that end it is ordered that the defendant forthwith appear in that court and that he be by that court committed to comply with such part of his sentence as had not been served and complied with at the time this appeal was made a supersedeas.